SULLIVAN, P. J.
Epitomized Opinion
Action to recover $5Q,000 claimed for injuries received by negligence of the defendant company.
During the trial it became material as to when the accident occurred, and whether the company, through its agents and servants had knowledge of the same, and bearing upon this issue witnesses were questioned as to the company’s method of acquiring immediate knowledge of accidents along its lines, and its system of following up the accidents reported. The answers were given under exceptions, and there was a verdict and judgment for the railway. The Ap-pellate Court held that:
(1) That the evidence was not of a hearsay nature, but tended to bear upon the vital issues of the case, as to whether there was an accident at all.
(2) The court found no prejudicial error in the record, and affirmed the record of the lower court.